Title: From George Washington to John Hancock, 6 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June [6]th 1777.

I this morning had the Honor of your Letter of the 5th with its inclosures.
The Resolution of the 30th of May, respecting the French Gentlemen, who came passengers in the Amphitrite, reached Camp before your Letter and has excited much uneasiness in the Artillery Corps. The inclosed Copy of a Letter from Genl Knox will convey their anxiety upon the Subject, & which I think it necessary to transmit, as well from duty as on account of his request.
The difficulties upon this occasion arise from the peculiar circumstances of most of the Officers composing the Artillery Regiments at this time. I do not know for my own part, what Operation Congress precisely meant the Resolution should have, but if the Commissions which these Gentlemen are to receive, should give them rank from the date of those they had from the King of France, or from their compact

with Mr Dean, there are but few Officers now in the Artillery, who will not be superseded in their command, unless some method is adopted to prevent it. This I am persuaded Congress had not in contemplation, because it is opposed to policy, & to justice, & I am led to beleive, the Resolution was come into for want of due information how matters were circumstanced in this instance.
The Officers now in the Artillery, I am obliged to consider of great merit. Experience has proved them to be most warmly attached to the rights of their Country, and their conduct in the line of their profession, has been such, as does the highest honor to themselves & the Gentleman who immediately commands them. Without derogating the least from the character of the French Officers, who are to be commissioned, and whom I wish to receive every countenance they merit, there is strong reason to doubt, laying aside every consideration of policy, whether they have seen as much real service as our own in the course of Two Campaigns. It would be hard—not to say unjust, that the latter should loose their command, when they have a claim to every mark of favor, & after they have taken great pains to form their Companies. The service requires that they should not, and I am convinced the Event would be attended with the most fatal consequences. But what is to be done? This is a case of difficulty, view it as you will. I am not for rejecting the French Gentlemen—far Otherwise—I am for employing them—public faith and the encouragements given to bring them over demand that it should be done. After much thought & consideration upon the Subject, Two modes occur to me, as only possible by which it can be effected, and by which the inconveniences I have mentioned can be remedied. One is, that a New Corps of Artillery should be formed and these Gentlemen attached to it. This we have reason to fear cannot be done, from the difficulties we have experienced in raising Men & from their having no Interest or connexions with the people. Their situation in such case, if they are Men of Sentiment and active dispositions would be irksome & distressing. The Other is, that our present Officers, now under consideration should have their Commissions antedated to give them precedency of rank; And this may be done with the greater propriety, as most of them were intended to hold the posts they now sustain before the French Gentlemen had any claim upon us. It is true, they were not commissioned, Because the Old Corps existed under the first arrangement: Further it is said, and there is no doubt of the fact, that these Gentlemen were promoted by Brevet, just before their departure from France merely to give them rank here, antecedent to which our Officers were superior to them in this point; And those Brevets only confer local rank—confined to the French American Colonies. This latter mode appears the

most eligible; If it is adopted, they will be distributed through the Corps as Assistant Officers; their want of a knowledge in our language incapacitates them for command in the first instance, and not only so, but to place them at the Head of Companies over Officers that have been at great trouble—pains and expence in raising the Men, would be both unmilitary and unjust. I shall now quit the Subject, wishing that whatever will best conciliate matters, and advance the public good may be done—suggesting at the same time with all deference, as it is much easier to prevent Evils, than to remedy them after they have happened, it will be well in all cases of Foreign & indeed Other Applications, that the consequences which granting them will involve, should be maturely weighed & taken in every point of view. In the present case of difficulty, things I am persuaded, might have been adjusted with the greatest facility, had the Committee of Foreign Applications, been fully possessed of All the circumstances respecting the Artillery Regiments.
By a Letter from Genl Gates of the 2d Instant transmitting a Copy of One from Genl Poor, the Enemy, who were at Split Rock according to their last advices which I forwarded, have returned down the Lake. Captn Whetcomb had been sent out to reconoitre and reported on his return, that only One Boat remained.
From Sundry Accounts from New York there is reason to beleive the Enemy are on the point of making some expedition. Their preparation of Ships for Troops—Light Horse &c. indicates that they intend to go by Water. What their Object is, yet remains a Secret. The inclosed Copy of an Examination, is very particular & as recent as any that I have received. The person who gave the information belongs to Cape May County & appeared to be a sensible—intelligent Lad. A Deserter of the 71st this moment came in. You also have his Examination inclosed. I have the Honor to be with great respect Sir Yr Most Obedt sert

Go: Washington

